DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waters (US 2009/0220057).
Regarding claim 1, Waters discloses a method comprising:
Receiving, by one or more processors and via an API, a message comprising text (Paragraph 0043, text message received at system 500 of figure 5, system 500 comprising processor 502 to execute functions of the invention; Figure 1, application server 123 coupled to SMS URL database 115), the message addressed to a recipient (Paragraph 0043, using the text message, determine SMS URL address of sender’s (recipient of text message response from the receiver) telephony device; Paragraph 0031, text message of recipient’s reply contains telephone number of the sender [address of recipient]);
Based on the recipient of the message, identifying a URL (Paragraph 0043, determine SMS URL address of sender’s (recipient of text message response from the receiver) telephony device); and
Providing the text of the message to an application using an API and via the identified URL (Paragraph 0043, delivers text message notification of recipient’s response to the sender’s device).
Regarding claim 2, Waters discloses wherein the receiving of the message comprises receiving a SMS message (Paragraph 0015, SMS, MMS, e-mail).
Regarding claim 3, Waters discloses wherein the receiving of the message comprises receiving a MMS message (Paragraph 0015, SMS, MMS, e-mail).
Regarding claim 4, Waters discloses wherein the receiving of the message comprises receiving an email (Paragraph 0015, SMS, MMS, e-mail).
Regarding claim 7, Waters discloses receiving, from the application, a response that includes at least one telephony instruction and executing, based on the at least one telephony instruction, a telephony action (Paragraph 0038, voice mail system notifies the sender that, via the SMS URL address of the sender, the recipient has replied with a message. The system includes instructions for the sender on a procedure to retrieve the reply message; Paragraph 0042, system sends instructions to the sender outlining procedures on how to retrieve the e-mail message).

Regarding claims 8-11 and 14, the functional limitations are rejected for reasons set forth in rejecting claims 1-4 and 7 respectively above. The prior art additionally discloses a system (Waters, Figure 5 system 500) comprising one or more processors (Waters, Figure 5 processor 502) and a memory coupled to the one or more processors and storing instructions (Waters, Figure 5 processor 502 and memories 504 and 506 storing instructions 524) that, when executed by the one or more processors, cause the one or more processors to perform the functional limitations (Paragraphs 0058-0059, instructions 524 executed by processor 502).

Regarding claims 15-18, the functional limitations are rejected for reasons set forth in rejecting claims 1-4 respectively above. The prior art additionally discloses a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform the functional limitations (Waters, Figure 5 processor 502 and memories 504 and 506 storing instructions 524; Paragraphs 0058-0059, instructions 524 executed by processor 502).

Allowable Subject Matter
Claims 5, 6, 12, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 5, 12 and 19 (with further dependent claims 6, 13 and 20), the prior art does not teach or adequately suggest a request using the API and the identified URL, the request including text of the message and a cryptographic hash computed from parameters of the request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

November 30, 2022